Citation Nr: 0534154	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than January 20, 
1994 for the award of service connection for coronary artery 
disease.

2.  Entitlement to restoration of special monthly 
compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 
3.350(b) based on loss of use of the lower extremities.

3.  Entitlement to an increased rating for service-connected 
coronary artery disease, currently evaluated as 30 percent 
disabling.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a December 1968 rating decision, the RO denied service 
connection for a heart condition. The veteran was notified of 
that determination in a December 1968 letter, but he did not 
appeal.

In a June 1994 rating decision, the RO, inter alia, denied 
the veteran's application to reopen his previously denied 
claim of entitlement to service connection for a heart 
disability.  The veteran indicated disagreement with the RO's 
decision and, after being issued a statement of the case, 
perfected his appeal of that issue by means of his submission 
of a substantive appeal (VA Form 9) in September 1994.

In a September 1997 decision, the Board determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a heart disability.  The 
veteran appealed the Board's September 1997 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  While the matter was pending before the Court, the 
veteran's then-attorney and a representative of VA's General 
Counsel filed a joint motion for remand.  In a February 1999 
order, the Court granted the motion and remanded the matter 
to the Board for readjudication.  In January 2000, the Board 
remanded the matter to the RO for additional evidentiary 
development.  

In March 2002, the veteran testified at a Board hearing in 
Washington, D.C.  In a July 2002 decision, the Board 
determined that new and material evidence had been received 
to reopen the claim of service connection for a heart 
disability.  The Board remanded the underlying claim of 
service connection for a heart disability to the RO for 
additional evidentiary development and due process 
considerations.  In a November 2003 rating decision, the RO 
granted service connection for coronary artery disease and 
assigned an initial 30 percent rating, effective January 20, 
1994.  The veteran thereafter perfected a timely appeal as to 
both the initial rating and the effective date which were 
assigned by the RO.    

In a July 2004 rating decision, the RO terminated special 
monthly compensation based on the loss of use of the lower 
extremities, effective November 1, 2004.  The veteran 
indicated disagreement with the RO's decision and, after 
being issued a statement of the case, perfected his appeal of 
this issue by means of her submission of a substantive appeal 
in April 2005.

In July 2005, the veteran filed a motion to advance this case 
on the docket, based on financial hardship.  In August 2005, 
the Board granted the motion, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900 (2005).

In October 2005, the veteran testified at a hearing which was 
chaired by the undersigned Veterans Law Judge in Washington, 
D.C.  A transcript of that hearing is of record.  
 
As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to an increased rating 
for coronary artery disease.  This matter is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  In a December 1968 rating decision, the RO denied service 
connection for a heart condition.  The veteran was notified 
of the decision in a December 1968 letter; he did not appeal.   

2.  The veteran's application to reopen his claim of 
entitlement to service connection for a heart condition was 
received by VA on January 20, 1994.
Service connection for coronary artery disease was granted 
effective January 20, 1994.

3.  Effective July 19, 1996, the veteran was granted special 
monthly compensation under 38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b) based on loss of use of the lower extremities.

4.  The most probative evidence of record, including two VA 
medical examination reports and a VA field examination 
report, shows that the veteran does not presently have loss 
of use of his lower extremities.

5.  In a November 2003 rating decision, the RO proposed to 
terminate the veteran's special monthly compensation; he was 
informed of the proposal by letter dated in December 2003, 
and afforded a period of 60 days in which to request a 
hearing and submit additional argument and evidence.  In a 
July 2004 rating decision, the veteran's special monthly 
compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 
3.350(b) based on loss of use of the lower extremities was 
terminated, effective November 1, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
20, 1994 for the award of service connection for coronary 
artery disease have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

2.  Entitlement to restoration of special monthly 
compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 
3.350(b) based on loss of use of the lower extremities 
effective November 1, 2004 is not warranted.  38 U.S.C.A. §§ 
1114, 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 3.350 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an earlier effective date for the award of 
service connection for coronary artery disease, as well as 
restoration of special monthly compensation based on the loss 
of use of the lower extremities.  [The third issue on appeal, 
entitlement to an increased disability rating for the 
service-connected coronary artery disease, will be addressed 
in the remand portion of this decision below.]  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for certain provisions pertaining to claims to reopen 
based on the submission of new and material evidence, the 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways:  standard of review, notice and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  With respect to his claim for an earlier 
effective date for service-connected coronary artery disease, 
the Board observes that the veteran was notified by the 
November 2003 rating decision, and by the July 2004 statement 
of the case (SOC), of the pertinent law and regulations, and 
of the particular deficiencies in the evidence with respect 
to his claim.  

More significantly, letters were sent to the veteran in 
October 2002 and August 2003, which were specifically 
intended to address the requirements of the VCAA.  The August 
2003 letter explained in detail the elements that must be 
established in order to grant service connection.  Although 
the issue on appeal pertains to an earlier effective date, an 
additional VCAA notification regarding this matter is not 
necessary.  See VA O.G.C. Prec. Op. No. 8-2003 (December 22, 
2003) [holding that section 5103(a) does not require VA to 
provide another notice of the information and evidence 
necessary to substantiate an issue newly raised in the notice 
of disagreement].  Nonetheless, in the July 2004 SOC advised 
the veteran of the requirements for establishing an earlier 
effective date.  

Regarding the special monthly compensation issue, the veteran 
was notified by November 2003, February 2004, and July 2004 
rating decisions, as well as by the April 2005 SOC, of the 
pertinent law and regulations and of the particular 
deficiencies in the evidence with respect to his claim.

More specifically, the RO sent the veteran a letter in 
December 2003, explaining the proposed reduction in VA 
benefits.  The letter and attached November 2003 rating 
decision explained that the RO proposed to terminate the 
veteran's special monthly compensation based on evidence from 
February and August 2003 VA medical examinations, as well as 
a recent field examination.  The December 2003 letter 
notified the veteran that he could "submit evidence to show 
that the proposed action should not be taken."  The letter 
also stated that if the veteran did not provide evidence 
within sixty days, his VA compensation would be reduced.  See 
38 C.F.R. § 3.105(e) (2005).  In addition, the record shows 
that in April 2001, the RO contacted the veteran by telephone 
in order to comply with the requirement of the VCAA.  
According to the report of contact, the veteran identified 
additional evidence pertinent to his claim.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  Regarding the 
earlier effective date issue, in the October 2002 and August 
2003 VCAA letters, VA informed the veteran that VA would get 
such things as medical records, employment records, or 
records from Federal agencies.  The veteran was also notified 
that VA would assist him in obtaining a VA examination and 
medical opinion.  Regarding the special monthly compensation 
issue, according to the April 2001 report of contact, the RO 
informed the veteran that VA was responsible for getting 
relevant records from VA or other government facilities.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
Regarding the earlier effective date issue, the October 2002 
and August 2003 letters informed the veteran that it was his 
responsibility to submit or identify evidence such as private 
medical records.  Regarding the special monthly compensation 
issue, review of the April 2001 report of contact indicates 
that the veteran was advised, for example, to provide a 
statement from a physician indicating that he had lost the 
use of his lower extremities.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, regarding the earlier 
effective date issue, the August 2003 letter specifically 
advised the veteran to submit or identify any additional 
evidence in support of his claim.  In fact, the record shows 
that the veteran thereafter submitted additional evidence 
which was duly considered by the RO.  With respect to the 
special monthly compensation issue, the April 2001 report of 
contact notes that the veteran was given the opportunity to 
"identify any additional evidence to assist in the decision 
on his claim."  The Board believes that this substantially 
complies with the requirements of 38 C.F.R. § 3.159(b).

Based on this procedural history, the Board finds that the 
veteran has been adequately notified of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and 
properly notified which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  The 
Board notes that, even though the August 2003 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO has obtained the veteran's service 
medical records and all post-service medical records 
specifically identified by the veteran.  The veteran has also 
been afforded VA medical examinations in connection with his 
claims.  The reports of these examinations provide the 
necessary medical opinions.  Finally, the Board notes that 
the RO has conducted a field examination in connection with 
this appeal.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his VA Form 9 that he 
wanted a hearing before a Member of the Board, and as 
discussed in the Introduction, he presented personal 
testimony via videoconference, before the undersigned 
Veterans Law Judge.  He has also testified at a hearing 
before a Decision Review Officer in connection with the 
issues currently on appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.



1.  Entitlement to an effective date earlier than January 20, 
1994 for the award of service connection for coronary artery 
disease.

Law and Regulations 

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110 (West 2002); 38  C.F.R. § 3.400 (2005).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2005).

Factual Background

In May 1968, shortly after his separation from service, the 
veteran filed an application for VA compensation benefits, 
seeking service connection for a bilateral knee disability.  
His application is silent for any mention of a heart 
disability.  
In connection with his claim, the veteran was afforded a VA 
medical examination in August 1968.  In reviewing the 
veteran's claims folder, the examiner noted that the veteran 
initially had been rejected for military service due to an 
enlarged heart.  Examination revealed a heart murmur.  

In a December 1968 rating decision, the RO denied service 
connection for a heart condition.  Based upon a review of the 
evidence, the RO determined that a heart disability had 
preexisted service and had not been aggravated therein.  The 
veteran was notified of that determination in a December 1968 
letter, but he did not appeal.  The veteran does not contend 
otherwise.

From 1968 to 1994, the veteran contacted VA on numerous 
occasions in connection with various unrelated matters.  
Indeed, the Board issued three decisions during this time 
period, in October 1971, January 1978, and April 1978.  None 
of the veteran's communications, however, made any reference 
to a claim of service connection for a heart disability.  

On January 20, 1994, the veteran's application to reopen his 
claim of service connection for a heart disorder was received 
by VA.  In a June 1994 rating decision, the RO, inter alia, 
denied the claim, finding that new and material evidence had 
not been received.  The veteran duly appealed the RO's 
decision.  

In connection with his appeal, the veteran testified before 
local Hearing Officer at the RO.  At the hearing, the veteran 
claimed that the December 1968 rating decision was clearly 
and unmistakably erroneous in denying service connection for 
a heart disorder.  In an April 1996 rating decision, the RO 
determined the December 1968 rating decision denying service 
connection for a heart disorder was not clearly and 
unmistakably erroneous.  The veteran failed to submit a 
timely substantive appeal as to the matter of clear and 
unmistakable error in the December 1968 rating decision.  

In a September 1997 decision, the Board determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a heart disorder.  The 
veteran appealed the Board's decision to the Court.  As 
noted, in a February 1999 Order, the Court granted a joint 
motion for remand, vacating the September 1997 Board 
decision, and remanding the matter for additional proceedings 
consistent with the terms of the joint motion.  In January 
2000, the Board, in turn, remanded the matter to the RO for 
additional development and readjudication.  

In a July 2002 decision, the Board determined that new and 
material evidence had been received to reopen the claim of 
service connection for a heart disorder.  In May 2003, the 
Board remanded the underlying claim of entitlement to service 
connection for heart disease to the RO for additional 
evidentiary development.
While the matter was in remand status the RO granted service 
connection for coronary artery disease and assigned an 
initial 30 percent rating, effective January 20, 1994, the 
date of receipt of the veteran's claim to reopen.  The 
veteran then appealed the effective date assigned by the RO, 
claiming that the award of service connection should be made 
effective in 1968, based on medical evidence showing that he 
had a heart condition in service.  

At his October 2005 Board hearing, the veteran testified that 
after VA denied his claim of service connection for a heart 
condition in 1968, he filed another claim.  He claimed that 
"I've filed claims from '68 all the way up to '95."  He 
further claimed that VA had lost his paperwork.  

Analysis

The veteran seeks an effective date earlier than January 20, 
1994 for the award of service connection for coronary artery 
disease.  He claims that he has been seeking service 
connection for that disability for decades and that the 
evidence of record shows that he has had a heart condition 
since service.

As set forth above, the RO denied service connection for 
service a heart disorder in a December 1968 rating decision.  
The veteran failed to appeal this decision.  Absent a showing 
of clear and unmistakable error (CUE), the decision is final 
and not subject to revision on the same factual basis.  See 
38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1968).  

With respect to the matter of CUE in the December 19687 
rating decision, as alluded to above the veteran raised the 
matter of CUE at an RO hearing in February 1996.  At the 
hearing, the veteran claimed that the December 1968 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for a heart disorder.  In an April 1996 
rating decision, the RO determined the December 1968 rating 
decision denying service connection for a heart disorder was 
not clearly and unmistakably erroneous.  As described in 
detail in the Board's July 2002 decision, the veteran failed 
to submit a timely substantive appeal as to the matter of 
clear and unmistakable error in the December 1968 rating 
decision.  He has not since raised that issue, and the matter 
of CUE in the December 1968 RO decision is accordingly not 
before the Board on appeal.  The Board's analysis will 
therefore be confined to the matter of the assignment of an 
effective date for service connection for the heart disease, 
which in essence hinges on when he filed claim therefor. 

On January 20, 1994, the veteran's application to reopen his 
claim of entitlement to service connection for a heart 
condition was received by VA.  This is the effective date 
which was assigned by the RO.

The Board has carefully reviewed all three large volumes of 
the veteran's VA claims folder, but can find no objective 
indication of record that there was a pending claim of 
service connection for a heart condition prior to that time.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  
The record shows that the veteran filed several claims 
between 1968 and 1994.  None of those communications, or any 
other communication to VA during that period, made any 
reference to a heart disability.  

As set forth above, the law provides that the effective date 
of an award of compensation based a claim reopened after a 
final adjudication shall not be earlier than the date of 
receipt of application therefor.  38 C.F.R. § 3.400(q)(1)(ii) 
(2005).  In this case, the RO has assigned an effective date 
of January 20, 1994, for the award of service connection for 
coronary artery disease.  In light of the facts of this case, 
the Board finds that there is no basis in the record for an 
earlier effective date.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

In reaching this decision, the Board has carefully considered 
the veteran's testimony to the effect that he has been 
seeking service connection for a heart condition since 1968.  
The Board has also considered the June 1999 statement 
submitted by the veteran from M.T.C., Jr., who identifies 
himself as a retired Veterans Benefits Counselor.  Mr. Cash 
indicated that from his first contact with the veteran in 
approximately 1978 or 1979, he filed "numerous claims on his 
behalf in regards to his heart condition."  Mr. C. further 
stated that the claim was processed "regularly and timely 
for a number of years."  

To the extent that both the veteran and Mr. C. are contending 
that the veteran filed a claim of service connection for a 
heart condition prior to 1994, as set forth above, the Board 
has carefully and thoroughly reviewed the record and finds 
absolutely no indication whatsoever that the veteran filed a 
request to reopen his claim of service connection for a heart 
condition prior to 1994.  The Board finds their statements to 
be vague and, in the case of the veteran himself, self-
serving.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  With 
respect to Mr. C., he has provided no specific information as 
to the dates of purported filings of the veteran's claims.  
The Board additionally observes that his name does not appear 
elsewhere in the record, in particular during the times he 
appears to claim to be advising the veteran.  
The Board places little value on the statements of both the 
veteran and Mr. C.

Absent any other evidence beyond these assertions the Board 
finds that the presumption of regularity in RO operations has 
not been rebutted.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994) [citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (regarding presumption of regularity)]; YT v. Brown, 9 
Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995) 
[noting that clear evidence to the contrary is required to 
rebut the presumption of regularity].

The veteran further contends, in essence, that because he has 
been under treatment for a heart condition since 1968, 
service connection should be granted retroactively to 1968.  
This contention belies a misunderstanding of the law and 
regulations.  As has been discussed above, under 38 U.S.C. § 
5101(a), a specific claim must be filed in order for benefits 
to be paid or furnished to any individual under the laws 
administered by VA.  See also 38 C.F.R. § 3.151(a) (2005).  A 
claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (2005); see also 38 C.F.R. § 3.155(a) (2005).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause 
of general applicability and mandates that a claim must be 
filed in order for any type of benefit to accrue or be 
paid."  Thus, before VA can adjudicate a claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  See also 
Brannon v. West, 12 Vet. App. 32 (1998); Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. Aug. 25, 1999).

In this case, there is no indication of record that the 
veteran filed an application to reopen his claim of service 
connection for a heart disorder prior to January 20, 1994.  
Even assuming arguendo that the veteran was treated for a 
heart condition prior to January 20, 1994, the mere fact that 
he was treated for such disorder does not constitute a claim 
of service connection for that disability.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection when he claims to have had the disease prior to 
January 20, 1994.  However, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994). The Board has decided this case 
based on its application of this law to the pertinent facts.

The Board is aware that under 38 C.F.R. § 3.157(b) (2005), 
once a formal claim for compensation has been allowed, the 
date of report of VA outpatient examination or hospital 
report will be accepted as the date of informal claim only if 
such record pertains to a disability for which service 
connection has been established.  These provisions apply, 
however, only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

In this case, it is clear that any VA clinical records 
showing treatment for a heart disorder prior to 1994 cannot 
be considered an "informal claim" of service connection for 
a heart disorder under 38 C.F.R. § 3.157(b), since an 
informal claim for compensation had not been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree.  Moreover, the mere fact that there were complaints, 
findings, or diagnoses pertaining to a heart condition does 
not evidence an intent on the part of the veteran to seek 
service connection for that condition.  See Kessel v. West, 
13 Vet. App. 9, 23 (1999) [while examination or 
hospitalization records may be considered informal claims 
under 38 C.F.R. § 3.157(b), there must first be a prior 
allowance of a former claim].  Consequently, any clinical 
records, standing alone, do not serve as a claim of service 
connection for a heart disability.

In summary, the Board concludes that the veteran's 
application to reopen his claim of service connection for a 
heart condition was received by VA on January 20, 1994.  
Because the law provides that the effective date of an award 
of compensation based a claim reopened after a final 
adjudication shall not be earlier than the date of receipt of 
application therefor, there is no basis in the record for an 
earlier effective date.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

2.  Entitlement to restoration of special monthly 
compensation under 38  U.S.C.A. § 1114(l) and 38 C.F.R. § 
3.350(b) based on loss of use of the lower extremities.

Pertinent law and regulations

Reductions in ratings

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2005).  The beneficiary will be notified 
of the contemplated action (reduction or discontinuance) and 
given detailed reasons therefore, and will be given 60 days 
for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  The beneficiary will also to be informed that he or 
she may request a predetermination hearing, provided that the 
request is received by VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. §§ 
3.105(e), (i).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, as set forth in 38 C.F.R. 
§ 3.344 (2005).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement, will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required only for ratings which have 
continued for long periods at the same level (five years or 
more), and do not apply to disabilities which have not become 
stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

Standard of review

As discussed above, in general, when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  
However, the Court has specified a somewhat different burden 
of proof with respect to ratings reductions claims:

Because the issue in this case is whether the RO 
was justified in reducing the veteran's 60 percent 
rating, rather than whether the veteran was 
entitled to "reinstatement" of the 30 percent 
rating, the Board was required to establish, by a 
preponderance of evidence and in compliance with 38 
C.F.R. § 3.344(a), that a rating reduction was 
warranted.

See Brown v. Brown, 5 Vet. App. at 413, 421 (1993); see also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Special monthly compensation

Special monthly compensation (SMC) is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet.  38 U.S.C.A. §  1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2005).

Loss of use of the foot, for the purpose of SMC, will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with the use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot, whether the acts of balance and propulsion, etc., can 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350, 4.63 (2005).

Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 31/2  inches or more, will 
constitute loss of use of the hand or foot involved.  38 
C.F.R. § 3.350(a)(2).  Also considered as loss of use of the 
foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of 
the external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve.  38 C.F.R. 
§ 4.63.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning a SMC award is 
not whether amputation is warranted but whether the appellant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.  
Id.

Factual Background

A review of the record shows that in a December 1968 rating 
decision, the RO granted service connection for slight 
impairment of the right knee based on service medical records 
showing that the veteran had been treated for swelling and 
internal derangement of the right knee during active duty, 
and on a VA examiner's November 1968 diagnosis of a torn 
medial meniscus of the right knee.  A 10 percent rating was 
assigned based on symptomatology, including lateral 
subluxation and tenderness, exhibited during the November 
1968 VA examination.

Also in the December 1968 rating decision, the RO granted 
service connection for lumbosacral strain based on service 
medical records showing that the veteran had sustained a back 
injury during active duty when he fell off a truck.  A 
noncompensable rating was assigned based on a VA examiner's 
November 1968 finding that the veteran's low back disability 
was manifested by slight pain in the sacroiliac area, with no 
other objective findings.

In January 1971, the veteran submitted a claim of service 
connection for a left knee disability, as well as a claims 
for increased ratings for his service-connected right knee 
and low back disabilities.  

In a March 1971 rating decision, the RO granted service 
connection for left knee impairment based on service medical 
records showing that the veteran had sustained a left knee 
injury during active duty when he fell off a truck, and on 
the VA examiner's diagnosis of left knee impairment.  A 10 
percent evaluation was assigned based on symptomatology, 
including abnormal motion, exhibited during the February 1971 
VA examination.  The RO denied increased ratings for the 
veteran's right knee and low back disabilities.  

The veteran appealed the RO's decision and in an October 1971 
decision, the Board denied increased ratings for the 
veteran's low back and knee disabilities. 

In September 1976, the veteran again requested increased 
ratings for his service-connected disabilities.  In support 
of his claim, he submitted a November 1976 letter from a 
private physician who noted that the veteran had internal 
derangement of the knees, with pain, giving way, and 
insecurity when getting in or out of a chair or car, or when 
ascending or descending stairs.  The physician also noted 
that the veteran complained of low back pain which radiated 
into the posterior aspects of his thighs.  

At a February 1977 VA medical examination, the veteran's gait 
was normal.  He had full range of motion of the knees, with 
no complaints of pain.  He was able to perform heel and toe 
walking and squatting.  A slight laxity of the lateral 
collateral ligament bilaterally was noted to be of 
questionable significance.  No other laxity of the joints was 
discovered.  The veteran had good muscle strength and no 
muscle atrophy.  X-rays of the knees revealed no 
abnormalities.  The veteran's back exhibited mild to moderate 
spasms, but full range of motion.  X-rays of the spine 
revealed no abnormalities.  The diagnoses were residuals of 
injury to the knees, intermittently symptomatic; and 
intermittently symptomatic chronic lumbar strain with myalgia 
of the paravertebral muscles.

In a February 1977 rating decision, the RO increased the 
rating assigned for the veteran's lumbosacral strain to 10 
percent.  The RO denied ratings in excess of 10 percent for 
the veteran's left and right knee disabilities.  The veteran 
again appealed the RO's decision and in an April 1978 
decision, the Board denied increased ratings for the 
veteran's low back and knee disabilities.

In October 1985, the veteran again submitted a claim for 
increased ratings for his service-connected disabilities.  He 
described his condition as "much, much worse."  

The veteran was afforded a VA medical examination in January 
1986.  He reported aching in the knees, swelling, and giving 
way, causing a fall on week prior.  He also complained of 
back pain.  Examination showed that the veteran was able to 
walk on his toes and heels, but he could not squat.  He had 
flexion in his right knee to 140 degrees and in his left knee 
to 145 degrees. He had straight leg raising to 50 degrees 
bilaterally with pain.  X-rays of the knees disclosed no 
abnormalities.  The diagnoses were complaints of knee 
problems and low back problems without too many positive 
findings.  

In a February 1986 rating decision, the RO denied increased 
ratings for the veteran's service-connected knee and low back 
disabilities.  

In January 1994, the veteran again requested increased 
ratings for his service-connected disabilities.  He claimed 
that he was in "severe pain 'all over', but especially from 
the arthritis in my back and legs."  

The veteran was afforded a VA medical examination in March 
1994, which showed that the veteran had normal gait and 
posture, with full range of motion of the knees.  There was 
limitation of motion of the spine, but no neurological 
abnormalities.  He walked on his toes and heels, and was able 
to squat.  Complaints of pain on squatting were not 
objectively verified.  There was no tenderness to palpation 
of the knee joints, and no crepitus or instability.  He had 
good muscular strength in both legs.  The VA examiner 
diagnosed a history of old injury to the knees, symptomatic, 
but without clinical objective changes.  Also diagnosed was 
intermittently symptomatic chronic lumbosacral strain, by 
history.

In a June 1994 rating decision, the RO increased the rating 
for the veteran's lumbosacral strain to 20 percent.  The RO 
denied increased ratings for the veteran's service-connected 
right and left knee disabilities.  The veteran appealed the 
RO's decision.  

During a March 1995 VA medical examination, the veteran 
claimed that he was on medication for his knee disabilities.  
Examination again showed a normal gait and posture, with no 
swelling, erythema or hypertrophy.  He had full range of 
motion of the right knee although he complained of pain on 
extension and flexion.  He had full extension of the left 
knee with pain, but lacked 5 degrees of flexion.  He walked 
on his toes and squatted with pain.  X-ray studies of the 
knees were interpreted as showing degenerative joint disease 
with lateral compartment narrowing.  X-rays of the low back 
revealed degenerative changes.  The VA examiner diagnosed 
symptomatic knees, bilaterally, with degenerative joint 
disease and minimal limitation of flexion of the left knee.  
Also diagnosed was symptomatic low back with limitation of 
motion, myalgia and degenerative changes.

In an April 1995 rating decision, the RO increased the rating 
for the veteran's low back disability to 40 percent.  

The veteran again underwent VA medical examination in October 
1995.  He claimed that his legs gave out, that he was unable 
to tolerate his knees touching due to pain, and that he had 
spasms in his lower extremities.  The examiner noted that the 
veteran had walked into the examining room limping.  
Objectively, however, there was no crepitus, and the veteran 
had full extension of the knees.  Flexion was limited to 120 
degrees with complaints of pain.  The VA examiner diagnosed 
degenerative arthritis of the lumbar spine and knees on X-
ray, as well as multiple musculoskeletal pains by history 
with a suspected psychophysiological musculoskeletal 
reaction.

VA clinical records show that the veteran sought treatment in 
October 1995 after allegedly falling several times due to his 
knees giving out.  It was noted that he utilized knee braces.  
In February 1996, the veteran claimed to experience pain and 
numbness in both legs.

At a March 1996 VA medical examination, the veteran presented 
walking with a cane.  He reported continuous pain in his 
knees and claimed that he had used knee braces for 3 or 4 
months.  The veteran also claimed to have back pain radiating 
to the legs.  A physical evaluation showed stable knees with 
normal alignment, no redness, warmth, swelling or tenderness.  
Range of motion in the right knee was to 115 degrees with 
pain and moderate crepitation on extension, and range of 
motion in the left knee was to 90 degrees with pain and 
slight crepitation on extension.  There were no neurological 
abnormalities.  Deep tendon reflexes were symmetrical in the 
lower extremities with downgoing plantar reflexes, and 
sensation to touch and pin were intact in the feet.  The VA 
examiner diagnosed degenerative joint disease of the knees 
and chronic lumbosacral strain with probable degenerative 
joint disease, rule out disc disease.

During personal hearings conducted in February 1996 and March 
1997, the veteran testified that his knees gave out 
constantly, necessitating the use of braces or a cane.  He 
claimed that he was unable to walk very far or very fast due 
to his back and knee disabilities.  He also claimed that he 
had neurological loss as a result of his back disability 
which necessitated wearing a back brace and taking 
medication.

In support of his appeal, the veteran submitted an April 1996 
private examination report used by the Social Security 
Administration in adjudicating the veteran's claim for 
disability benefits.  The physician noted that the veteran 
had significant pain to manipulation and palpation of the 
major joints, including the knees.  As well, he noted that 
the veteran described weakness and numbness in the lower 
extremities, the left greater than the right.  Objectively, 
the veteran was unable to toe and heel walk due to pain, and 
he had weakness in the lower extremities.  There was no 
redness, warmth or swelling in the knees.  The physician 
noted that the veteran used a cane frequently for ambulation.  

In a September 1997 decision, the Board increased the ratings 
assigned for the veteran's right and left knee disabilities 
to 20 percent.  The Board denied a rating in excess of 40 
percent for the veteran's low back disability.  (As detailed 
above in the Introduction portion of this decision, the 
veteran appealed the Board's September 1997 decision to the 
Court and it was ultimately vacated and remanded for 
readjudication). 

At a February 1998 VA medical examination, he claimed that he 
used knee braces because his knees "'give way' spontaneously 
without warning" which had caused him to fall several times.  
He claimed that he could walk about one walk while using a 
cane, but had to stop after that due to pain.  On 
examination, the veteran's knee joints appeared to be normal.  
There was no instability of the right knee joint and possible 
slight laxity of the left knee joint.  The veteran would not 
move his knees without marked guarding.  He had normal 
muscular development and strength in both legs.  There was no 
objective neurological loss in the lower extremities.  The 
impression was symptomatic knees with limitation of motion, 
X-rays normal.  Also noted was symptomatic low back with 
degenerative changes.  The examiner noted that although the 
veteran complained of severe functional loss in the lower 
extremities, this could not be explained by any findings on 
examination.  

VA clinical records show that in November 1997, the veteran 
complained of knee pain and stated that he had fallen several 
times.  He indicated that he did not use knee braces as he 
was bothered by them.  Objective examination showed stable 
knee joints.  In March 1998, the veteran complained of 
chronic knee and back pain, as well as frequent falls when 
his legs gave out.  He reported that he used a cane.  The 
veteran was given a TENS unit for pain.  In May 1999, it was 
noted that the veteran walked with a limp and used a cane.  
He stated that he had developed left hip pain and was no 
longer able to ambulate with a cane due to hip pain which 
caused falls.  He requested a wheelchair.  Examination showed 
that strength was 5/5 in the right leg and 4/5 in the left 
leg.  

In statements received in April 1998, two individuals stated 
that they had seen the veteran fall after his legs gave way.  
One individual indicated that he had seen the veteran fall on 
several occasions and that he used a cane to ambulate.  

In an April 1998 rating decision, the RO denied increased 
ratings for the veteran's knee and low back disabilities.  

The veteran thereafter submitted claims for financial 
assistance in the purchase of an automobile and specially 
adapted housing.  At a March 2000 hearing, he testified that 
he tried to exercise as much as he could.  He indicated that 
he wore braces on his legs and could walk only a block before 
resting.  Nonetheless, he indicated that he had traveled to 
the hearing on his own and his family responsibilities 
included taking his children to school and picking them up 
afterwards.  

VA clinical records show that in April 2000, the veteran was 
examined in connection with his request for a wheelchair.  He 
claimed that he had knee and back pain and was unable to walk 
for more than one block without falling.  Examination showed 
pain on motion, motor strength was 4/5 on the left, and knees 
showed slight subluxation.  

Records from the Social Security Administration show that the 
veteran underwent a disability examination in April 2000, at 
which he reported that he had knee pain such that he could 
only walk 21/2 blocks with a cane and 11/2  blocks without a 
cane.  The veteran's gait was slow and unstable secondary to 
disequilibrium.  He had weak heel and toe walking and was 
able to ambulate only 5 to 10 feet.  The assessments included 
chronic low back pain with probable left sided radiculopathy, 
and chronic bilateral knee pain.  

At a VA medical examination in February 2001, the veteran 
reported that he needed knee braces and a cane to ambulate.  
He claimed that he removed his knee braces only to sleep.  
Despite his aids, he claimed that he fell frequently.  
Examination showed that the veteran's gait was unsteady.  He 
needed assistance to sit in a chair and arise therefrom.  
Deep tendon reflexes were symmetric in the lower extremities 
and sensation appeared to be intact.  There was moderate 
strength and the knees were without swelling or deformity.  
Range of motion of the knee was from zero to 110 on the right 
and zero to 90 on the left.  There was no instability.  The 
diagnoses included arthralgias of the knees with normal X-
rays and pain associated with instability of unknown origin, 
causing severe functional impairment.  The examiner noted 
that although the veteran complained of severe functional 
impairment in his ability to ambulate, there was no objective 
finding on examination or X-ray which was significant enough 
to support this.  Therefore, the examiner concluded that the 
veteran did not have loss of use of the lower extremities.  

In an April 2001 letter, a VA physician indicated that it was 
his opinion that the veteran "would be qualified to get a 
housing grant to repair his air conditioning and heating 
system."  

In a May 2001 rating decision, the RO granted entitlement to 
financial assistance in the purchase of an automobile and 
specially adapted housing.  The RO further granted special 
monthly compensation based on the loss of use of the lower 
extremities, effective January 20, 1994.  (It is noted that 
at a March 2002 Board hearing, the veteran indicated that he 
was satisfied with the RO's actions and withdrew his pending 
appeals regarding increased ratings for his back and knee 
disabilities).  

In February 2003, the veteran underwent VA medical 
examination in connection with his pending claim of service 
connection for a heart condition.  At the examination, he 
reported that he had two small children and that he took care 
of them.  He indicated that he cleaned the floors, climbed up 
and down stairs, and could walk a mile with the help of a 
cane.  At the examination, it was noted that the veteran 
walked with the help of a cane.  

In June 2003, VA conducted a field examination to determine 
if the veteran had, indeed, lost the use of his lower 
extremities.  The examiner attempted to visit the veteran 
unannounced on three occasions, but each time was advised 
that the veteran was out running errands.  The examiner 
thereafter made an appointment and the veteran answered the 
door himself.  The examiner noted that the veteran appeared 
to be able to walk well, albeit slowly, without the use of 
any assistive devices.  During the visit, he noted that the 
veteran several times got up from the table and walked into 
another room to retrieve documents.  On one occasion he used 
a cane.  At one point, the veteran "became very irate and 
started pacing about the kitchen, arms waiving and voice 
raised in a profanity laced tirade."  He did not use any 
assistive device during this period.  

The veteran underwent VA medical examination in August 2003, 
at which he reported that he performed all of his own 
activities of daily living, was able to drive, go grocery 
shopping, mow the lawn, and cook.  He reported that he had a 
cane and braces and used the cane on most occasions when he 
left the house.  He indicated that he had to use the cane or 
braces because his knees gave way and his low back pain made 
it painful to walk.  Examination showed normal tone in the 
lower extremities with adequate strength.  The veteran was 
able to stand from a seated position with minimal assistance 
from his upper extremities.  He was able to walk in the 
office setting without any assistance.  The veteran did not 
wear any braces in reporting for the examination, but he did 
use a cane, although he was able to walk, seat himself, and 
stand, without out it.  After examining the veteran and 
reviewing the claims folder, the examiner diagnosed 
degenerative joint disease of the knees, pain causes mild 
functional impairment of the knees and severe impairment of 
the low back.  The examiner indicated that it was his opinion 
that the veteran was able to ambulate short distances without 
an assistive device and was able to demonstrate a stable gait 
with the use of an assistive device.  His history indicated 
that he was able to perform activities of daily living.  
Moreover, neurological and musculoskeletal examination showed 
adequate muscle tone and strength in the lower extremities.  
Overall, the examiner concluded that the veteran's low back 
and knee disabilities limited him but did not result in loss 
of use of the lower extremities.  

In a November 2003 rating decision, the RO proposed to 
terminate the veteran's special monthly compensation based on 
evidence from February and August 2003 VA medical 
examinations, as well as from the June 2003 field 
examination.  In a December 2003 letter, the veteran was 
informed of the proposal and afforded the appropriate period 
in which to request a hearing and submit additional argument 
and evidence.

Thereafter, the veteran submitted an April 2004 statement 
from his fiancée who indicated that the veteran needed help 
getting out of the tub and had to wear braces 90% of the 
time.  

Additional VA clinical records show that in May 2004, the 
veteran complained of pain in multiple joints, including 
excruciating pain in the knees and low back.  He claimed that 
he was getting progressively weaker and needed a cane for 
ambulation.  Examination was limited by give way weakness and 
pain when testing all muscle groups.  Nonetheless, the 
veteran had at least 4/5 strength in all muscle groups.  
Sensation was intact and there was moderate atrophy, although 
tone was normal.  The impression was generalized body pain 
with fatigue.  

At a May 2004 hearing, the veteran testified that despite the 
field examination report, he had had his knee braces on at 
the time of the visit.  He also indicated that it was not 
true that he had walked without a cane during the visit.  The 
veteran claimed that he had to have help getting out of the 
tub and suffered severely as a result of his service-
connected disabilities.  At the hearing, the veteran 
exhibited his back brace and his knee braces.

After considering the additional evidence and hearing 
testimony, in a July 2004 rating decision, the RO terminated 
the veteran's special monthly compensation based on the loss 
of use of the lower extremities, effective November 1, 2004.  
This appeal ensued.  

In October 2005, the veteran testified at a Board hearing in 
Washington, D.C. before the undersigned Veterans Law Judge.  
He testified that he ordinarily wore metal leg braces, but 
was not wearing them because he had had to pass through so 
many security checkpoints in arriving at the hearing, 
including at the airport.  He also indicated that he used a 
cane constantly due to his propensity to fall.  He reiterated 
that he used the cane anytime he left the house.  The veteran 
indicated that he was able to drive without any special 
devices, as long as he did not travel too far.  He indicated 
that he drove daily.  The veteran testified that he also had 
a wheelchair, but tried not to use it because he did not want 
to become dependent on it.  

Analysis

Procedural concerns

As a preliminary matter, the Board finds that the RO complied 
with the procedural requirements of 38 C.F.R. § 3.105(e) in 
terminating the veteran's special monthly compensation.  That 
is, the RO issued a letter in December 2003 to the veteran's 
latest address of record and informed him of his right to 
present additional evidence and argument within 60 days of 
receipt of the letter and request a hearing.  The veteran 
elected to attend a predetermination hearing, which was held 
in May 2004.  It is also noted that the July 2004 rating 
decision effectuating the termination was not issued until 
the appropriate time period had elapsed.  Thus, the Board 
finds that the requirements of 38 C.F.R. § 3.105(e) were met.  
The veteran does not contend otherwise.  

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105, the question now becomes whether the 
termination of special monthly compensation was proper based 
on the applicable regulations.  In that regard, as discussed 
above, there are specific requirements that must be met 
before VA can reduce a disability rating.  Specifically, the 
provisions of 38 C.F.R. § 3.344 must be applied in cases 
involving an evaluation that had continued at the same level 
for five years or more.  See 38 C.F.R. § 3.344 (2005).  

The appropriate dates to be used for measuring the five-year 
time period, according to VA regulation, are the effective 
dates, i.e., the date that the disability rating subject to 
the reduction became effective is to be used as the beginning 
date and the date that the reduction was to become effective 
is to be used as the ending date.  Brown, 5 Vet. App. at 417-
18.

In this case, in a May 2001 rating decision, the RO granted 
special monthly compensation based on the loss of use of the 
lower extremities, effective January 20, 1994.  Therefore, 
when his special monthly compensation was terminated 
effective November 1, 2004, it had been in effect for more 
than five years, and the provisions of 38 C.F.R. § 3.344 
apply.

The Court has determined that, once the five year requirement 
of 38 C.F.R. § 3.344 has been satisfied, a reduction can be 
justified only if there is a showing by a preponderance of 
the evidence that the rating reduction is warranted.  See 
Brown v. Brown, 5 Vet. App. 413 (1993); see also Kitchens v. 
Brown, 7 Vet. App. 320 (1995) [holding that when a RO reduces 
a veteran's disability rating without observing the 
applicable VA regulations, the reduction is void ab initio].

Specifically, the Court requires that adjudicators must:  (1) 
review the entire record of examinations and medical and 
industrial history to ascertain whether the examination(s) on 
which the reduction was based were full and complete; 
(2) decline to use examinations which are less full and 
complete than those on which payments were authorized or 
continued; and (3) not reduce an evaluation except in cases 
where all the evidence clearly warrants a finding of material 
improvement.  In addition, where material improvement in the 
physical condition is clearly shown, the rating agency must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Brown, 5 Vet. App. at 419-20.

In this case, the RO's decision to terminate the veteran's 
special monthly compensation was based primarily on the 
results of an August 2003 VA medical examination, as well as 
a June 2003 VA field examination report and a February 2003 
VA medical examination.  The RO's decision also reflects 
consideration of other pertinent evidence of record, 
including a February 2001 VA medical examination.  

The Board finds that the VA examinations upon which the 
termination was based are full, complete, and far more 
thorough than the medical evidence on which the award of 
special monthly compensation was originally based.  

In that regard, the record reflects that the evidence upon 
which the award of special monthly compensation was 
originally based consists largely of the May 2001 letter from 
a VA physician.  That letter consists of a statement that the 
veteran's ambulation was worse due to back and knee pain and 
a conclusion that the veteran was "qualified to get a 
housing grant to repair his air conditioning and heating 
system."  There is no indication that the VA physician who 
provided this letter reviewed the veteran's claims folder, 
nor did he provide specific medical findings supporting a 
conclusion that the veteran had lost the use of his lower 
extremities.  

Crucially, the evidence upon which the termination was based 
is full, complete, and thorough.  For example, both the May 
2001 and August 2003 VA medical examiners reviewed the 
veteran's claims folder.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  In addition, both examiners performed thorough 
examinations of the veteran, including commenting on the 
functional impairment due to pain caused by the veteran's 
service-connected low back and knee disabilities.  Finally, 
both examiners provided a considered opinion as to the 
critical question at issue, i.e. whether the veteran's 
service-connected knee and back disabilities produced loss of 
use of the lower extremities.  

After reviewing the entire record, and for the foregoing 
reasons, the Board finds that the evidence on which the 
termination was based was sufficient to comply with 38 C.F.R. 
§ 3.344.  

Second, the Board must consider whether the medical evidence 
discloses that there has been (1) sustained material 
improvement in the condition, and (2) it is reasonably 
certain that such improvement will be maintained under the 
ordinary conditions of life.  

As delineated in detail above, the evidence of record 
overwhelmingly reflects that the veteran has not lost the use 
of his lower extremities.  For example, at March 1994 and 
March 1995 VA medical examinations, the veteran's gait was 
described as normal.  At a March 1996 VA medical examination, 
the veteran presented walking with a cane and stated that he 
had used knee braces for 3 or 4 months.  Physical evaluation, 
however, showed stable knees, with no neurological 
abnormalities.  At a February 1998 VA medical examination, 
the examiner noted that although the veteran complained of 
severe functional loss in the lower extremities, this could 
not be explained by any findings on examination.  Likewise, 
at a VA medical examination in February 2001, the examiner 
noted that although the veteran complained of severe 
functional impairment in his ability to ambulate, there was 
no objective finding on examination or X-ray which was 
significant enough to support this.  Therefore, the examiner 
concluded that the veteran did not have loss of use of the 
lower extremities.  More recently, at the VA medical 
examination in August 2003, the examiner indicated that it 
was his opinion that the veteran's service-connected low back 
and knee disabilities limited him but did not result in loss 
of use of the lower extremities.  Finally, at the October 
2005 Board hearing, the undersigned observed the veteran 
ambulating without apparent difficulty.  

In this case, use of the term "improvement" is 
problematical, in that the veteran's condition was never so 
severe that "improvement" was needed.  In essence, the 
evidence shows that the veteran always could walk and he can 
walk now.  However, even if it assumed for the sake of 
argument that the veteran lost the use of his legs at some 
point, the recent evidence, as well as the undersigned' s own 
observations and the veteran's own hearing testimony, make it 
abundantly clear that his condition has "improved" in that 
he manifestly has the use of his legs.

The Board additionally finds that the evidence delineated 
above, reflecting relatively consistent conclusions about the 
veteran's use of his lower extremities, provides a sufficient 
basis upon which to conclude that the veteran will maintain 
the use of his lower extremities under the ordinary 
conditions of life.  See Dofflemeyer v. Derwinski, 2 Vet. 
App. 277 (1992).  For these reasons, the Board finds that the 
requirements of 38 C.F.R. § 3.344 have been met.  

Because the regulations delineating the requirements for 
reductions in ratings have been satisfied, the next question 
is whether the evidence on which the reduction was based 
supported the termination of special monthly compensation.

Propriety of termination

As noted, the veteran is seeking restoration of special 
monthly compensation based on the loss of use of the lower 
extremities.  

As noted, for the purpose of special monthly compensation, 
loss of use of the foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance 
and propulsion, etc., can be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. §§ 3.350, 4.63 
(2005).

To determine whether the veteran has effective function 
remaining other than that which would be equally well served 
by an amputation with use of a suitable prosthetic appliance, 
the Board has carefully reviewed the record.  In that regard, 
the Board finds that the most probative evidence of record 
shows that the veteran does not have loss of use of the lower 
extremities.  

As delineated above, the evidence shows that the veteran is 
able to ambulate, including with the use of a cane and or 
braces.  For example, at a February 1998 VA medical 
examination, the examiner noted that although the veteran 
complained of severe functional loss in the lower 
extremities, this could not be explained by any findings on 
examination.  Likewise, at a VA medical examination in 
February 2001, the examiner noted that although the veteran 
complained of severe functional impairment in his ability to 
ambulate, there was no objective finding on examination or X-
ray which was significant enough to support this.  Therefore, 
the examiner concluded that the veteran did not have loss of 
use of the lower extremities.  The most recent VA medical 
examination in August 2003 revealed similar findings.  The 
examiner noted that although the veteran's service-connected 
low back and knee disabilities limited him, they did not 
result in loss of use of the lower extremities.  

The Board finds that the medical opinions discussed above are 
persuasive and assigns them great probative weight.  The 
opinions were rendered by physicians who examined the veteran 
and his medical records.  In addition, the VA examiners gave 
considered rationales and based their opinions on a complete 
review of the veteran's claims folder as well as a clinical 
evaluation.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

Moreover, the Board notes that these findings are 
corroborated by the observations of the June 2003 VA field 
examiner.  Specifically, he observed the veteran several 
times get up from a table and walk into another room to 
retrieve documents.  In addition, he observed the veteran 
start pacing around his kitchen, "arms waiving and voice 
raised in a profanity laced tirade."  The examiner noted 
that the veteran did not appear to use any assistive device 
during this period.  

The Board has carefully considered the veteran's contentions 
to the effect that the report of the June 2003 field examiner 
is false and that he has indeed lost the use of his lower 
extremities.  Based on the medical evidence set forth above, 
however, as well as the observations of the undersigned at 
the October 2005 hearing, the Board assigns far more 
credibility to the findings of objective professionals than 
to the statements of the veteran made in the context of a 
claim for VA monetary benefits.  
See Cartright, supra.  Again, the veteran's own hearing 
testimony clearly indicates that he can use his lower 
extremities.  The fact that he did not find it convenient to 
use leg braces to go through security at the airport and at 
the Board's offices obviously does not change this   
basic fact.

For these reasons, the Board finds that the evidence of 
record does not show that the veteran has lost the use of his 
lower extremities, nor does it show that no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with the use of a suitable prosthetic appliance.  
Again, the evidence shows that, despite limitations, the 
veteran retains sufficient balance, propulsion, etc. which 
could not be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. §§ 3.350, 4.63 (2005).

Moreover, as delineated in detail above in the factual 
background portion of this decision, the Board also notes 
that repeated examinations have not shown that the veteran 
has ankylosis of either knee, shortening of either lower 
extremity, complete paralysis of the external popliteal nerve 
and consequent foot drop.  See 38 C.F.R. § 4.63.  

In summary, the Board finds that the evidence reflects that 
although the veteran does have some loss of function due to 
his service-connected low back and knee disabilities, such 
loss of function does not does not result in loss of use of 
the lower extremities for purposes of special monthly 
compensation.  Thus, the Board finds that the termination of 
the veteran's special monthly compensation based on the loss 
of use of the lower extremities was proper and restoration is 
not warranted.  38 U.S.C.A. §§ 1114, 1155; 38 C.F.R. §§ 
3.105, 3.350.  

ORDER

Entitlement to an effective date earlier than January 20, 
1994 for the award of service connection for coronary artery 
disease is denied.

Entitlement to restoration of special monthly compensation 
based on loss of use of lower extremities is denied.


REMAND

3.  Entitlement to an increased rating for service-connected 
coronary artery disease, currently evaluated as 30 percent 
disabling.

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
This duty includes making as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency, including VA medical records.  38 C.F.R. § 
3.159(c)(2) (2005).  

In this case, at his October 2005 Board hearing, the veteran 
claimed that he been under regular VA treatment for coronary 
artery disease, and had undergone cardiac catheterization two 
weeks prior.  He further claimed that his treating physicians 
had recommended surgery.  

A review of the record indicates that the veteran's VA 
clinical records have not been obtained by the RO since April 
2005.  Although the veteran submitted selected clinical 
records following his hearing, complete copies are required 
in order to ensure that VA has fulfilled its duty to assist.  
Thus, a remand is necessary in order to obtain more recent VA 
clinical records.  

In addition, the record reveals that the veteran was last 
examined for compensation purposes in August 2003.  Given the 
veteran's contention that his service-connected disability 
has recently become worse, the Board finds that a more recent 
VA medical examination is necessary.  See 38 C.F.R. § 
3.159(c)(4) (2005); see also Littke v. Derwinski, 1 Vet. App. 
90, 92 (1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

In view of the foregoing, this matter is remanded to the 
Veterans Benefits Administration (VBA) for the following 
actions:  

1.  VBA should contact the Oklahoma City 
VA Medical Center (VAMC) and obtain 
clinical records pertaining to the 
veteran for the period from April 2005 to 
the present.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
coronary artery disease.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
requested to comment on whether the 
veteran's coronary artery disease 
precludes light manual labor or is 
manifested by acute coronary occlusion, 
acute thrombosis, or acute congestive 
heart failure.  The examiner should also 
indicate whether diagnostic testing shows 
a workload of greater than 3 METS but not 
greater than 5 METs, resulting in 
dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent.  

3.  After the actions requested above 
have been completed, VBA should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


